     Case 4:18-cv-00284-RH-MJF Document 127 Filed 08/18/20 Page 1 of 1
                                                                       Page 1 of 1


         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION


ROBERT J. SLUDER,

            Plaintiff,

v.                                           CASE NO. 4:18cv284-RH-MJF

GERALD AMATUCCI et al.,

            Defendants.

_____________________________________/


                 ORDER DENYING THE MOTION TO DISMISS


      This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 109. No objections have been filed. Upon

consideration,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as the court’s

opinion. The defendant Dr. Gerald Amatucci’s motion to dismiss, ECF No. 48, is

denied. The case is remanded to the magistrate judge for further proceedings.

      SO ORDERED on August 18, 2020.

                                      s/Robert L. Hinkle
                                      United States District Judge

Case No. 4:18cv284-RH-MJF
